Mr. Justice Sheldon delivered the opinion of the Court: The whole question in this case is really one of fact, which is settled by the judgment of the Appellate Court. Complaint is made of the giving of the first instruction on behalf of the plaintiff. The instruction was, that upon the hypothesis of the making of a contract of employment of the services of plaintiff for a specified period at a named salary, and the discharge of plaintiff without his fault before the expiration of the period, he was entitled to recover his salary for such period. The objection taken to the instruction is, that it was not qualified with the proviso that there was not an estoppel to set up such contract, which defendant claims to have been created from a certain letter written by plaintiff. We do not think the letter was an estoppel against setting up the contract,—-that it was but evidence against it, and the instruction not erroneous in this regard. It is further complained, 'that the court refused the third instruetion asked on behalf of defendant. The principle of law contained in this instruction was embodied in the second one which was given for the defendant, and this we regard as obviating the objection. The difference between the two was that the second gave the principle of law in a more abstract form, while the third gave it in connection with a recital of the particulars of the supposed contract. It is claimed that this difference entitled defendant to the third instruction, although the second containing the same legal principle was "given. We do not perceive that, notwithstanding this difference, defendant did not enjoy the full benefit of having had laid down the rule of law applicable to the subject. We find no error in the refusal of a new trial on the ground of alleged surprise and newly discovered evidence. The judgment of the Appellate Court will be affirmed. Judgment affirmed.